I concur in the result reached by Judge Beals and base my concurrence upon the fact that the lease contained the provision that it should not be assigned by the lessee without the written consent of the lessor, and, for this reason, the respondent was unable to carry out his contract with appellants. I think the situation was such that this respondent either knew or, by the exercise of reasonable diligence, should have known of the provision in the lease relative to assignment, and, therefore, cannot prevail in this action.